Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claim 8 is objected to because of the following informalities:  
	As to Claim 8: The applicants are advised to replace the claimed phrase “shaping a composite resin material produced using the method of producing a composite resin material according to claim 1” with the new phrase “shaping the composite resin material obtained from the method according to claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “where the D10 diameter, D50 diameter, and D90 diameter are particle diameters respectively corresponding to cumulative volumes of small particle end of a particle diameter distribution of the particulate composite resin material” (Emphasis added). 
	However, the claimed term “small” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the present specification.  Yet, the instant specification does not define or provide much guidance to understand the meaning of "small."  Page 3, Paragraph [0008], of the instant specification, for example, merely repeats what is already in the claim without further explanation.  Thus, it is unclear what constitutes the term “small” in the context of “where the D10 diameter, D50 diameter, and D90 diameter are particle diameters respectively corresponding to cumulative volumes of 10%, 50%, and 90% calculated from a small particle end of a particle diameter distribution of the particulate composite resin material”.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim.   
	Additionally, since claims 2-8 depend from claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite for the reasons set forth above. 
	Accordingly, the scope of these claims is deemed indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patenting I
4.	Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, and 13 of U.S. Patent No. 10,414,896 (hereinafter referred to as “the patent”) in view of English Translation of JP 2015-0308211(hereinafter referred to as “JP ‘821”).	
	The claims of the patent and the present application are directed to a method of producing a composite resin material involving a mixing step of mixing resin particles, including those made from fluororesin, fibrous carbon nanostructures, and a dispersion solvent to obtain a slurry, followed by a formation step of removing the dispersion medium from the slurry and forming a particulate composite resin material.  The claims of the patent and the present application also recite that the mixing step above includes a premixing step of mixing the fluororesin, fibrous carbon nanostructures, and dispersion medium to obtain a premixed liquid, and a dispersing step of subjecting the premixed liquid to dispersion treatment using a wet disperser to obtain a slurry, wherein the wet disperser is a wet medialess disperser or a homogenizer.  Both the claims of the patent and the present application further recite a method for producing a shaped product comprising a step of shaping the composite resin material produced from the method described above.  
However, the claims of the patent do not specifically mention that their composite resin material having a D50 diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter value of at least 1.2 and not more than 15, and the D10 diameter, wherein D50 diameter, and D90 diameter are particle diameters respectively corresponding to cumulative volumes of 10%, 50%, and 90% calculated from a small particle end of a particle diameter 
	Nevertheless, JP ‘821 discloses using a drying process, such as spray drying, for drying the composite resin particles to obtain particles having optimum particle sizes suitable for molded objects having advantageous conductivity (Paragraphs [0001], [0024], [0035]-[0036] and [0051], and see also [abstract]).  Therefore, it would have been obvious to one of ordinary skill in the art to employ a spray drying step in the method for the purposes of obtaining composite resin particles having optimum particle diameter sizes, including those claimed, suitable for ultimately preparing molded objects having advantageous conductivity properties as suggested by JP ‘821.  	
	Additionally, the claims of the patent do not specify the dispersion solvent as including cyclohexane or methyl ethyl ketone as required by claim 7 of the instant application.  However, JP ‘821 discloses the use of dispersion medium, including cyclohexane or methyl ethyl ketone, in a method for preparing composite resin particles having desired properties (Paragraphs [0008] and [0032]).  Thus, it would have been obvious to one of ordinary skill in the art to use the dispersion medium, including cyclohexane or methyl ethyl ketone, suggested by JP ‘821 in the method of the patent, with a reasonable expectation of successfully preparing composite resin particles having desired properties.
Double Patenting II
5.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of co-pending U.S. Application No. 16/335,815 (hereinafter referred to as “US Appl. ‘815”; corresponding to US PG PUB 2019/0276613) in view of English Translation of JP 2015-0308212 (hereinafter referred to as “JP ‘821”).	

	However, the claims of US Appl. ‘815 do not specifically mention that their composite resin material having a D50 diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter value of at least 1.2 and not more than 15, and the D10 diameter, wherein D50 diameter, and D90 diameter are particle diameters respectively corresponding to cumulative volumes of 10%, 50%, and 90% calculated from a small particle end of a particle diameter distribution of the particulate composite resin material, as required by the claims of the present application.
	Nevertheless, JP ‘821 discloses using a drying process, such as spray drying, for drying the composite resin particles to obtain particles having optimum particle sizes suitable for 
	Moreover, the claims of US Appl. ‘815 do not specify the dispersion solvent as including cyclohexane or methyl ethyl ketone as required by claim 7 of the present application.  However, JP ‘821 discloses the use of dispersion medium, including cyclohexane or methyl ethyl ketone, in a method for preparing composite resin particles having desired properties (Paragraphs [0008] and [0032]).  Thus, it would have been obvious to one of ordinary skill in the art to use the dispersion medium, including cyclohexane or methyl ethyl ketone, suggested by JP ‘821 in the method of the US Appl. ‘815, with a reasonable expectation of successfully preparing composite resin particles having desired properties.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (WO 2017/022229; utilizing US 10,414,896 as its English equivalent).
	It is noted that since the applicants have not submitted a certified English translation of the foreign priority document JP2016-195980 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document.  See MPEP § 2163.03, II-III.  Thus, Komatsu et al. (WO 2017/022229) is applied as prior art reference.   
	It is further noted that Komatsu et al. (WO 2017/022229) is utilized for date purposes only, and all column and line numbers cited below refer to its English equivalent, namely US 10,414,896 since WO 2017/022229 is in Japanese. 
	The claims are directed to a method of producing a composite resin material comprising: a mixing step of mixing a fluororesin, fibrous carbon nanostructures, and a dispersion medium to obtain a slurry; and a formation step of removing the dispersion medium from the slurry and forming a particulate composite resin material, wherein the particulate resin material has a D50 diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter value of at least 1.2 and not more than 15, and the D10 diameter, and D50 diameter, and D90 diameter are particle diameters respectively corresponding to cumulative volumes of 10%, 50%, and 90% calculated from a small particle end of a particle diameter distribution of the particulate composite resin material. 

	As to Claims 1-4 and 6-8: Komatsu et al. disclose a method of producing a composite resin material involving a mixing step of mixing a fluororesin in the form of particulates (particles), fibrous carbon nanostructures, and a dispersion medium to obtain a slurry, followed by a formation step of removing the dispersion medium from the slurry and forming a particulate composite resin material (Col. 3, lines 62-66, Col. 10, lines 47-50, and Col. 12, lines 17-40).  Komatsu et al. also disclose that the mixing step above includes a premixing step of mixing the fluororesin, the fibrous carbon nanostructures, and the dispersion medium to obtain a premixed liquid, and a dispersing step of subjecting the premixed liquid to dispersion treatment using a wet disperser to obtain a slurry, wherein the wet disperser is a wet medialess disperser or a homogenizer (Col. 4, lines 28-45) as required by claims 2-4.  Komatsu et al. further disclose that the dispersion medium used in the method includes polar solvents such as methyl ethyl ketone and hydrocarbon solvents, including cyclohexane and toluene (Col. 11, lines 30-40) as required by claim 7.  Moreover, Komatsu et al. disclose a method for producing a shaped product comprising a step of shaping the composite resin material produced from the method described above (Col. 12, lines 30-40) as required by claim 8.  
	However, Komatsu et al. do not specifically mention their composite resin material having a D50 diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter value of at least 1.2 and not more than 15, and the D10 diameter, wherein D50 
	Nevertheless, Komatsu et al. disclose removing the dispersion medium by general drying methods, which may be selected from, among other things, spray drying, followed by pulverizing the material by general pulverization methods such as a mill mixer, to obtain particulate composite resin material having desired particle sizes for the purposes of shapeability into shaped products (Col. 12, lines 17-45 and Col. 20, lines 55-67).  In other words, the particle size is a known results-effective variable, i.e., affecting the shapeability of the particles for shaped products.  Thus, it would have been obvious to one of ordinary skill in the art to remove the dispersion medium by spray drying and pulverizing through a mill mixer, with a reasonable expectation of successfully obtaining particulate composite resin material having optimum particle sizes, including those claimed, for the purposes of shapeability into shaped products as suggested by Komatsu et al.  See also MPEP § 2144.05, IIB. 
	
7.	Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2015-0308213 (hereinafter referred to as “JP ‘821”).	
	The claims are directed to a method of producing a composite resin material comprising: a mixing step of mixing a fluororesin, fibrous carbon nanostructures, and a dispersion medium to obtain a slurry; and a formation step of removing the dispersion medium from the slurry and forming a particulate composite resin material, wherein the particulate resin material has a D50 
	According to Page 17, paragraphs [0057]-[0058] and Page 18, paragraphs [0059]-[0060], of the instant specification, the claimed particulate composite resin material having the desired particle diameter distribution set forth above (i.e., diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter value of at least 1.2 and not more than 15) is obtained by drying granulation of the slurry via spray drying.  
	As to Claims 1 and 6-8:  JP ‘821 discloses a method for producing composite resin particles involving a mixing step of mixing resin material particles, including particles made from fluororesin, carbon-nanomaterial such as carbon nanotubes (which according to Pages 7-8, Paragraphs [0024]-[0025], of the instant specification corresponds to the claimed fibrous carbon nanostructures), and a dispersion liquid to obtain a slurry and a formation step of removing the dispersion liquid from the slurry and forming composite resin particles (particulate) (Paragraphs [0007]-[0009], [0024], and [0034]).  JP ‘821 further discloses that the dispersion liquid used in the method includes cyclohexane and methyl ethyl ketone (Paragraphs [0008] and [0032]) as required by claim 7.  Moreover, JP ‘821 discloses a method for producing a shaped product comprising a step of shaping the composite resin material produced from the method described above (Paragraphs [0028] and [0043]) as required by claim 8.  
	However, JP ‘821 does not specifically mention their composite resin material having a D50 diameter of at least 20 µm and not more than 500 µm and a D90 diameter/D10 diameter 
	Nevertheless, JP ‘821 discloses using a drying process, such as spray drying, for drying the composite resin particles to obtain particles having desired particle sizes suitable for molded objects having advantageous conductivity (Paragraphs [0001], [0024], [0035]-[0036] and [0051], and see also [abstract]).  Therefore, it would have been obvious to one of ordinary skill in the art to employ a spray drying step to obtain composite resin particles having optimum particle diameter sizes, including those claimed, for the purposes of preparing molded objects having advantageous conductivity properties as suggested by JP ‘821.  

8.	For record purposes, it is noted that there are no prior art rejections of present claim 5 at this time. 
	
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/22/2019.
        2 Cited in the IDS submitted by applicants on 03/22/2019. 
        3 Cited in the IDS submitted by applicants on 03/22/2019.